Exhibit 10.53
 

 
CONFIDENTIAL

Empire Asset Management Company
2 Rector Street, 15th Floor
New York, NY 10006


 
 
May 12, 2008




Neonode, Inc.
Biblioteksgatan 11, 1st floor.
SE-111 46 Stockholm, Sweden



Attention:
Mr. Mikael Hagman,

Chief Executive Officer


Mr. Hagman:


Reference is made to that certain letter agreement dated February 19, 2008 (the
“Engagement Letter”) between Empire Asset Management Company ("Empire") and
Neonode, Inc., a Delaware corporation (“Neonode” or the “Company”) pursuant to
which the Company engaged Empire to act as its financial advisor and exclusive
placement agent during the Term. Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Engagement Letter.


This letter agreement shall serve to confirm the Company’s request and Empire’s
acceptance to act as the Company’s financial advisor with respect to a
transaction pursuant to which the Company shall offer (the “Warrant Offering”),
for a period expiring May 15, 2008, subject to extension as may be agreed by the
Company and Empire (the “Warrant Offering Term”), to holders (the
“Warrantholders”) of an aggregate of 5,614,453 warrants issued by the Company
(the “Exercise Warrants”), each exercisable to purchase one share of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) at
current exercise prices ranging from $2.83 to $16.65 per share (i) to reduce the
exercise price per Exercise Warrant to the closing sale price per share of the
Common Stock on May 14, 2008 plus $0.01, for those Warrantholders agreeing to
exercise the Exercise Warrants for cash only (the “Exercise Warrantholders”) or
(ii) to facilitate the transfer of Exercise Warrants by Warrantholders who do
not wish to exercise all of such Exercise Warrants to third parties located by
the Placement Agent (the “Transferee Warrantholders”), with such Transferee
Warrantholders simultaneously exercising such Warrants for cash at the reduced
exercise price. The specific terms of the Warrant Offering will be described in
certain transaction documents and disclosure materials (collectively and as may
be amended and supplemented, the “Disclosure Materials”) that the Company and
Empire will negotiate in good faith prior to the commencement of the Warrant
Offering.
 
The Warrant Offering (also referred to herein as the “Private Placement”) will
be made in accordance with an exemption from the registration requirements of
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Act”) provided by Regulation D under
the Act (“Regulation D”) and the qualification and registration requirements of
applicable state and foreign securities or blue sky laws and regulations.
Investors in the Private Placement will be persons who qualify as “accredited
investors” under Regulation D.



--------------------------------------------------------------------------------


1. Engagement. Neonode hereby engages Empire during the Warrant Offering Term
(as hereinafter defined) as its exclusive financial advisor with respect to the
Private Placement. In such capacity, Empire will provide the Company with
financial advice and assistance in connection with the Private Placement, which
may include assisting the Company in planning the Private Placement, reviewing
with the Company and its counsel all preliminary and final Disclosure Materials
and subscription documents, and working with the Company in identifying
potential Transferee Holders and using Empire’s reasonable efforts to assist in
locating such Transferee Holders. Empire reserves the right to retain other
properly licensed and registered broker-dealers to act as sub-agents on Empire’s
behalf and to retain foreign representatives to act on Empire’s behalf for
offers to non-United States persons (as defined for purposes of the Act). All
documents to be used in the Private Placement, including, without limitation,
the Disclosure Materials, will be reviewed by, and subject to the approval of,
Empire and its counsel prior to their use in making offers or sales pursuant to
the Warrant Offering. The Company will be responsible for updating, amending and
supplementing the Disclosure Materials prior to the closing of the Private
Placement as required by applicable laws. The Company represents and agrees that
it will not during the Term, directly or indirectly, take any action to offer
any of the securities for sale to, or solicit any offers to buy from, any person
or persons otherwise than through Empire as its exclusive placement agent in
connection with the Private Placement. In order to coordinate the efforts of
Empire and the Company to most efficiently execute the Private Placement, the
Company will promptly inform Empire of any inquiries received by the Company (or
its directors, officers, employees, agents or shareholders) from a third party
in respect of the Private Placement and will not initiate any discussions in
respect of the Private Placement with such third party without first consulting
with Empire. Neonode will furnish to Empire all documents and information
regarding Neonode and its business, operations, financial matters and
shareholders that Empire may reasonably request in connection with it services
hereunder. Empire shall have no authority to bind Neonode to any specific terms
of a Private Placement or other obligation and Neonode shall have the right to
reject any proposed terms for a Private Placement or refuse to consummate the
Private Placement without incurring any obligation to Empire except as provided
in this agreement.
 
2. Success Fee. The Company agrees to pay Empire as compensation for its
services under this engagement, the following fees in connection with the
Private Placement


 
(a) a cash fee equal to 10% of the gross proceeds received at any closing of the
Private Placement through the exercise of Exercise Warrants by Exercise
Warrantholders and Transferee Warrantholders; and
   
(b) 5 year warrants to purchase a number of shares of common stock equal to 10%
of the gross number of shares (i) that are issued upon exercise of the Exercise
Warrants at an exercise price equal to the reduced exercise price of said
warrants and (ii) that are issuable upon exercise of any new warrants that are
issued to Exercise Warrantholders and Transferee Warrantholders at an exercise
price equal to the exercise price of the new warrants The foregoing warrants
shall contain the same provisions (including, without limitation, anti-dilution
protections and registration rights) that are applicable to the Exercise
Warrants and new warrants, as the case may be. The foregoing warrants shall be
issued to Empire and/or its designees.


Unless otherwise specified in this Agreement, compensation which is payable to
Empire pursuant to this Agreement shall be paid by the Company to Empire upon
the closing of the Private Placement.


3. Intentionally Omitted.  
  
   4. Expenses. Neonode shall bear all of its expenses in connection with the
Private Placement. In addition, if the Private Placement is consummated, Empire
will be entitled to withhold at the initial closing from the amount otherwise
due to the Company a non-accountable expense allowance equal to Thirty Five
Thousand Dollars ($35,000). Lastly, upon the reasonable determination by Empire
that a FINRA Rule 2710 filing is required in connection with the registration
statement relating to the resale of the securities sold in the Private
Placement, the Company will pay all filing fees, costs and reasonable legal fees
in connection with such filing to be prepared by the Empire’s counsel. If the
Private Placement is not consummated for any reason, Empire will be entitled,
upon presentation of a written accounting therefor in reasonable detail, to
prompt reimbursement of its actual, out-of-pocket expenses related to the
Private Placement, including but not limited to fees and expenses of our legal
counsel, travel expenses, and due diligence related expenditures. The provisions
of this paragraph shall survive the closing and any termination of the Private
Placement.



--------------------------------------------------------------------------------



CONFIDENTIAL
5. Term. The term of this agreement (“Term”) shall commence on the date hereof
and shall until expiration or termination of the Warrant Offering Term. In
addition, upon consummation of the Warrant Offering, the term of the Engagement
Letter shall automatically be extended for a one year period commencing upon the
closing of the Warrant Offering. The foregoing proviso and the provisions of
paragraphs 4, 7 and 8 and Exhibit A to this agreement shall survive any
termination of this agreement.


6. Further Representations and Covenants of Neonode.


(a) The Company represents and agrees that (i) it has the corporate power and
authority to enter into and perform this agreement and all corporate action
necessary for the authorization, execution, delivery and performance of this
Agreement has been taken, (ii) this agreement constitutes a legal, valid and
binding obligation of Neonode enforceable in accordance with its terms, (iii)
the execution and performance of this Agreement by the Company and the offer and
sale of the securities in the Private Placement will not violate any provision
of the Company’s charter or bylaws or any agreement or other instrument to which
the Company is a party or by which it is bound and (iv) any necessary approvals,
governmental and private, will be obtained by the Company before the closing of
the Private Placement.


(b)  The Company represents and warrants that the Disclosure Materials will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein or
previously made, in light of the circumstances under which they made not
misleading. The Company will advise Empire immediately of the occurrence of any
event or any other change known to the Company which results in the Disclosure
Materials containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstance under which
they were made, not misleading.


(c) The Company acknowledges and agrees that Empire’s obligations to commence
the Private Placement may be subject to execution of a Placement Agency
Agreement on customary terms and incorporating the principal terms hereof. In
the absence of such Placement Agency Agreement, the Company agrees that Empire
may rely upon, and will be named as a third party beneficiary of, the
representations and warranties, and applicable covenants, set forth in any
subscription agreement or similar agreement that the Company executes with
investors in the Private Placement. The Company will, at the closing of the
Private Placement, furnish Empire with a favorable opinion of its outside
counsel in form and substance reasonably acceptable to Empire and its legal
counsel. In addition, at the closing of the Private Placement, the Company will
provide Empire with the same certificates of the officers of the Company as are
furnished to the investors and such other certification, opinions and documents
as Empire or its counsel may deem appropriate, in form and substance
satisfactory to Empire and its counsel.


(d) The Company agrees to provide Empire with due diligence materials as we
request or copies of due diligence materials which are provided to investors in
the Private Placement.



--------------------------------------------------------------------------------



CONFIDENTIAL
 
(e) The Company will file appropriate notices on Form D with the SEC, as well as
all filings required to be made with respect to state and foreign securities or
blue sky laws and regulations.


(f) The Company will not, for a period of six months following the final closing
date of the Private Placement, offer for sale or sell any securities unless, in
the opinion of the Company’s counsel, concurred in by Empire’s counsel, such
offer or sale does not jeopardize the availability of the exemptions from the
registration and qualification requirements of the Act and state and foreign
securities or blue sky laws and regulations with respect to the Private
Placement, and the Company has not engaged in any such offering during the six
months prior to the date of this Agreement.


(g) In the event the Warrant Offering is consummated, and for so long as Empire
elects, the Company agrees that it shall take, and shall cause its Board of
Directors to take, all action within its powers to nominate two (2)
representatives designated by Empire and/or significant Transferee
Warrantholders (the “Director Designees”) as members of the Board of Directors,
who shall be named at or promptly following the closing of the Warrant Offering.
In the event that any Director Designee is unable to serve, or once having
commenced to serve, is removed or withdraws from the Board of Directors (a
“Withdrawing Director”), the Company agrees that it shall take, and shall cause
its Board of Directors to take, all action within its powers to nominate or
elect an individual designated by Empire and/or the Transferee Warrantholders as
such Withdrawing Director’s replacement. In addition to the foregoing board
designee rights, Empire shall have the right to send Robert Giannini
(“Giannini”) to observe each meeting of the Board of Directors for a period of
eighteen (18) months. The Company agrees to give Giannini notice of each such
meeting (or copies of any consents in lieu of meetings) and to provide Giannini
with an agenda and minutes of the meeting no later than it gives such notice and
provides such items to the directors. In addition, as a board observer, Giannini
shall be entitled to receive reimbursement for all reasonable costs incurred in
attending such meetings including, but not limited to, food, lodging and
transportation.


(h) In the event the Warrant Offering is consummated, the Company and Empire
will enter into a financial advisory agreement for a term of eighteen (18)
months pursuant to which the Company will agree to pay Empire a monthly fee of
$5,000 per month in consideration of the provision of regular and customary
financial advisory services as are reasonably requested by the Company, provided
that Empire shall not be required to undertake duties not reasonably within the
scope of the financial advisory services in which it is generally engaged. 


(i) Provided that such person(s) are bound by appropriate non disclosure
agreements, the Company shall cause its management to be available for weekly
telephone calls with Empire and/or significant Transferee Warrantholders to
discuss current financial and business updates and the Company shall make
financial information, product updates and any other substantive information
available to such persons upon request.


7. Indemnification. Neonode agrees to indemnify and hold harmless Empire in
accordance with the agreement set forth on Exhibit A attached hereto, the term
of which are specifically incorporated herein by reference.


8. Miscellaneous.


(a) Governing Law; Jurisdiction. This agreement shall be governed by and
construed under the laws of the State of New York, without giving effect to
principles of conflict of laws. The parties agree that any dispute, claim or
controversy directly or indirectly relating to or arising out of this Agreement,
the termination or validity hereof, any alleged breach of this Agreement or the
engagement contemplated hereby (any of the foregoing, a “Claim”) shall be
submitted to JAMS, or its successor, in New York, for final and binding
arbitration in front of a panel of three arbitrators with JAMS in New York, New
York under the JAMS Comprehensive Arbitration Rules and Procedures (with each of
Empire and the Company choosing one arbitrator, and the chosen arbitrators
choosing the third arbitrator).  The arbitrators shall, in their award, allocate
all of the costs of the arbitration, including the fees of the arbitrators and
the reasonable attorneys’ fees of the prevailing party, against the party who
did not prevail. The award in the arbitration shall be final and binding. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. Sec.1-16,
and the judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof.  The Company and Empire agree and consent
to personal jurisdiction, service of process and venue in any federal or state
court within the State and County of New York in connection with any action
brought to enforce an award in arbitration.



--------------------------------------------------------------------------------



CONFIDENTIAL
 
(b) Notices. Whenever notice is required to be given pursuant to this agreement,
such notice shall be in writing and shall either be mailed by certified first
class mail, postage prepaid, delivered personally, or sent by recognized
overnight courier, addressed to the parties at the respective addresses set
forth above. Notice shall be deemed given, if sent by mail, on the third day
after deposit in a United States post office receptacle, or if delivered
personally or by courier, upon receipt. Any party may change such address by
like notice.


(c) Entire Agreement; Binding Effect. This agreement, together with the
Engagement Letter (which continues in full force and effect in accordance with
its terms except to the extent specifically amended herein), constitutes the
entire agreement between Neonode and Empire with respect to the subject matter
hereof and supersedes and cancels any other agreements, oral or written, with
respect thereto. This agreement may not be assigned by either party without the
prior written consent of the other party. This agreement shall be binding on the
parties and their respective successors and permitted assigns.


(d) No Commitment. The execution of this Agreement does not constitute a
commitment by Empire or the Company to consummate any transaction contemplated
hereunder and does not ensure the successful placement of securities of the
Company or the success of Empire with respect to securing any financing on
behalf of the Company. No promises or representations have been made except as
expressly set forth in this agreement and the parties have not relied on any
promises or representations except as expressly set forth in this agreement.


(e) Other Services. In the event that other services are required and/or
transactions which are the result of Empire’s efforts that are not as
contemplated herein, the parties hereto shall negotiate in good faith to
determine a mutually acceptable level of compensation in such an eventuality.


(f) Severability. If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, then such determination will not affect such
provision in any other respect or any other provision of this Agreement, which
will remain in full force and effect. No material provision of this agreement
shall be deemed waived and no breach excused, unless such waiver or consent
excusing the breach shall be in writing and signed by the party to be charged
with such waiver or consent.


(g) Independent Contractor. In carrying out its responsibilities under this
letter, the parties agree that Empire shall be an independent contractor with
complete supervision and control over its own activities, and shall have no
right or authority to assume or create any obligation on behalf of the Company
and Empire’s engagement by the Company shall not create any partnership, joint
venture or similar business relationship between the Company and Empire. Empire
shall have no restrictions on its ability to provide services to companies other
than the Company, except as stated herein. Empire shall be under no obligation
hereunder to make an independent appraisal of assets or investigation or inquiry
as to any information regarding, or any representations of, the Company and
shall have no liability hereunder in regard thereto.



--------------------------------------------------------------------------------



CONFIDENTIAL
 
(h) Advice Given; Public Announcements. The Company agrees that all advice given
by Empire n connection with its engagement hereunder is for the benefit and use
of the Company in considering the Private Placement to which such advice
relates, and the Company agrees that no such advice shall be used for any other
purpose or be disclosed, reproduced, disseminated, quoted or referred to at any
time, in any manner or for any purpose, nor shall any public references to
Empire be made by or on behalf of the Company, in each case without Empire’s
prior written consent, which consent shall not be unreasonably withheld.


(i) Counterparts. This Agreement may be executed in one or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


   Please confirm your agreement to the foregoing below whereupon this letter
shall constitute a binding agreement between us.


 

 
Very truly yours,
       
EMPIRE ASSET MANAGEMENT COMPANY
             
By:
/s/ Gregg Zeoli     
 
 
Gregg Zeoli
 
 
President & CEO


 
Confirmed and agreed to:
       
NEONODE, INC.
             
By:
/s/ Mikael Hagman
   
Mikael Hagman
   
Chief Executive Officer
 


 

--------------------------------------------------------------------------------

CONFIDENTIAL
 
EXHIBIT A




May 12, 2008




Empire Asset Management Company
2 Rector Street, 15th Floor
New York, NY 10006
 
Gentlemen:


In connection with our engagement of Empire Asset Management Company ("Empire")
as our financial advisor, we hereby agree to indemnify and hold harmless Empire
and its affiliates, and the respective controlling persons, directors, officers,
shareholders, agents (including sub-agents) and employees of any of the
foregoing (collectively the "Indemnified Persons"), from and against any and all
claims, actions, suits, proceedings, damages, liabilities and expenses incurred
by any of them (including the reasonable fees and expenses of counsel),
(collectively a "Claim"), which are related to or arise out of (i) any actions
taken or omitted to be taken by us, (ii) any actions taken or omitted to be
taken by any Indemnified Person in connection with Empire's engagement or
services on our behalf, or (iii) any material misstatement or alleged
misstatement, or omission or alleged omission to state a material fact required
to be stated or necessary to make the statements made in light of the
circumstances not misleading, in any materials disseminated or filed by us or by
another party to a Private Placement ((i), (ii) and (iii) are collectively
referred to as the “Matters”), and we shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) incurred by
such Indemnified Person in connection with investigating, preparing or defending
any such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party. We
will not, however, be responsible to any Indemnified Person for any Claim which
is finally judicially determined to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.


We also agree that no Indemnified Person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to us or our security
holders or creditors related to, arising out of, or in connection with, any
Matters, the engagement of Empire pursuant to, or the performance by Empire of
the services contemplated by, our engagement letter, except to the extent any
loss, claim, damage or liability if found in a final judgment by a court of
competent jurisdiction to have resulted from Empire’s gross negligence or
willful misconduct.


We further agree that we will not, without the prior written consent of Empire,
settle, compromise or consent to the entry of any judgment in any pending or
threatened Claim in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
Claim), unless such settlement, compromise or consent includes an unconditional,
irrevocable release of each Indemnified Person hereunder from any and all
liability arising out of such Claim.


Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify us in writing of
such complaint or of such assertion or institution but failure to so notify us
shall not relieve us from any obligation we may have hereunder, unless and only
to the extent such failure results in the forfeiture by us of substantial rights
and defenses. If we so elect or are requested by such Indemnified Person, we
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably concludes and provides written correspondence to
us, that having common counsel would present such counsel with a conflict of
interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and us, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to us, then
such Indemnified Person may employ its own separate counsel to represent or
defend it in any such Claim and we shall pay the reasonable fees and expenses of
such counsel. Notwithstanding anything herein to the contrary, if we fail timely
or diligently to defend, contest, or otherwise protect against any Claim, the
Indemnified Party shall have the right, but not the obligation, to defend,
contest, compromise, settle, assert crossclaims or counterclaims or otherwise
protect against the same, and shall be fully indemnified by us therefor,
including without limitation, for the reasonable fees and expenses of its
counsel and all amounts paid as a result of such Claim or the compromise or
settlement thereof. In any Claim in which we assume the defense, the Indemnified
Person shall have the right to participate in such Claim and to retain its own
counsel at its own expense.



--------------------------------------------------------------------------------


We agree that if any indemnity sought by an Indemnified Person hereunder is
unavailable for any reason then (whether or not Empire is the Indemnified
Person), we and Empire shall contribute to the Claim for which such indemnity is
held unavailable in such proportion as is appropriate to reflect the relative
benefits to us, on the one hand, and Empire on the other, in connection with
Empire 's engagement referred to above, subject to the limitation that in no
event shall the amount of Empire 's contribution to such Claim exceed the amount
of fees actually received by Empire from us pursuant to Empire 's engagement. We
hereby agree that the relative benefits to us, on the one hand, and Empire on
the other, with respect to Empire 's engagement shall be deemed to be in the
same proportion as (a) the total value paid or proposed to be paid or received
by us pursuant to the Private Placement for which Empire is engaged to render
services bears to (b) the fee paid or proposed to be paid to Empire in
connection with such engagement.


Our indemnity, reimbursement and contribution obligations under this Agreement
shall be in addition to, and shall in no way limit or otherwise adversely affect
any rights that any Indemnified Party may have at law or at equity.
  
The provisions of this Agreement shall remain in full force and effect following
the completion or termination of Empire's engagement.


Very truly yours,
       
NEONODE, INC.
             
By:
  
   
Mikael Hagman
   
Chief Executive Officer
 



EMPIRE ASSET MANAGEMENT COMPANY.
             
By:
    
   
Gregg Zeoli
   
President & CEO
 




--------------------------------------------------------------------------------

